Citation Nr: 1017764	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for pelvic fracture 
with L5-S1 radiculopathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of left 
hip fracture with knee pain, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of right 
hip fracture with knee pain, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable rating for residuals of left 
orbital fracture.

6.  Entitlement to a compensable rating for status post right 
rib fractures.

7.  Entitlement to an increased rating for mood disorder with 
headaches due to traumatic brain injury, currently evaluated 
as 10 percent disabling.

8.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which in pertinent part, granted an evaluation of 10 
percent for mood disorder with headaches due to traumatic 
brain injury.  This matter also comes before the Board from a 
February 2008 rating decision of the VA RO in North Little 
Rock, Arkansas, which denied service connection for PTSD; 
increased ratings for pelvic fracture with L5-S1 
radiculopathy, left and right hip fracture with knee pain, 
left orbital fracture, and status post right rib fractures; 
and a total rating based on unemployability due to service 
connected disability (TDIU).

The Veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2009.  A 
transcript of the hearing was prepared and is associated with 
the claims file.

The issues of entitlement to higher evaluations for mood 
disorder, pelvic fracture, bilateral hip fractures, and left 
orbital fracture, and entitlement to a TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  Residuals of right rib fractures are not manifested by 
impairment which is analogous to removal of one rib or 
resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for an initial compensable rating for right 
rib fracture residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5297 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in January 2007 advised the Veteran of the 
evidence necessary to support his claims.  He was asked to 
identify relevant evidence.  The evidence of record was 
listed and the Veteran was told how VA would further assist 
him.  He was also advised of the manner in which VA 
determines disability ratings and effective dates.

A December 2007 letter asked the Veteran for specific details 
of the incidents that resulted in his claimed PTSD.  He was 
advised of the evidence he might submit that would support 
this claim.  

In July 2008 and December 2008 the Veteran was advised of the 
specific criteria under which his service-connected 
disabilities were evaluated.  

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA physical and mental disorders 
examinations have been carried out.  The Board finds that the 
VA examinations were adequate, in that they were conducted by 
neutral, skilled providers who reviewed the Veteran's history 
and discussed relevant findings.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

        Service Connection for PTSD

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed PTSD is the result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
Veteran does have the claimed disability.  

In this case, although the record contains evidence showing 
psychiatric treatment, there is no definitive diagnosis of 
PTSD.  In fact, the greater weight of competent evidence 
weighs strongly against finding that the Veteran has PTSD.  
In this regard, the Board notes that diagnoses contained in 
the record include mood disorder secondary to head injury, 
mood disorder not otherwise specified, mild cognitive 
impairment, adjustment disorder with depressed mood, alcohol 
dependence, obsessive-compulsive disorder, situational 
depression, and dementia secondary to head injury manifested 
by attention and memory problems.  

Most significantly, on VA examination in February 2007, the 
examiner assessed passive-aggressive personality disorder.  
The Axis I diagnoses were alcohol abuse and mild cognitive 
impairment due to head injury.  In January 2009, a VA 
examiner diagnosed depressive disorder not otherwise 
specified and concluded that there was no cognitive disorder.  
During neither comprehensive VA examination was it determined 
that he met the criteria for a diagnosis of PTSD.

The only competent evidence of record even suggesting the 
possibility of PTSD is from April 2009.  In particular, a VA 
inpatient intake record dated in April 2009 indicates Axis I 
diagnoses of mood disorder not otherwise specified, rule out 
adjustment disorder with depressed mood versus major 
depressive disorder versus residual PTSD versus alcohol 
induced mood disorder versus depressive disorder secondary to 
traumatic brain injury.  Significantly, the provider 
specifically indicated that she was unsure whether the 
Veteran met the criteria for PTSD at that time.  Subsequent 
treatment notes indicate the same diagnoses, with the same 
notation.  On discharge one week later, the Axis I diagnoses 
were adjustment disorder with depressed mood, alcohol 
dependence, and PTSD by history.  At no time during the 
Veteran's hospitalization was PTSD definitively diagnosed. 

The Board additionally notes that while the Veteran testified 
in July 2009 that he had been treated at the Anchorage VAMC 
for PTSD, records from that facility do not show a diagnosis 
of that disorder.  In fact, the February 2007 VA examination 
report indicates that the Veteran was admitted to the 
domiciliary in December 2006 for alcohol abuse treatment.  He 
was initially seen in July 2007 by the mental health clinic 
due to his pending release from the domiciliary.  At that 
time, the Axis I diagnoses were depression, obsessive 
compulsive disorder, traumatic brain injury, and alcohol 
dependency in remission.  During his final appointment there 
in August 2007 the Veteran reported that he was moving to 
Georgia the next day.  Diagnoses were depression not 
otherwise specified, dementia associated with brain tumor, 
and history of polysubstance abuse.  

In essence, the only evidence of PTSD is a history of 
treatment and diagnosis reported by the Veteran.  However, as 
discussed above, his reported history is not supported by the 
record.  In fact, given the unreliability of his explanation 
as to why he was admitted to the Anchorage VAMC, the Board 
must find his reported history of having been definitively 
diagnosed with PTSD not credible.  The Board notes that it is 
not bound to accept medical opinions which are based on a 
history supplied by the Veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).  The Court has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Here, there is merely a history 
of PTSD recorded by a VA provider based on the Veteran's 
reported history.  Such is inadequate to constitute a 
diagnosis of the claimed disability.  Furthermore, as noted, 
his treatment records do reflect that the possibility of PTSD 
was raised in April 2009, although not conclusively 
diagnosed, but the greater weight of competent evidence, 
including the result of VA examination, weighs against 
finding that he has PTSD.

The Board acknowledges that the Veteran is competent to 
describe his symptoms.  However, as there is no evidence that 
the Veteran has been shown to be capable of making medical 
conclusions, their statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have the medical 
expertise to make a determination as to causation.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As noted, the 
Veteran has undergone two VA mental disorders examinations, 
neither of which found that he had PTSD, as well as extensive 
evaluation on both an inpatient and outpatient basis, none of 
which revealed a confirmed diagnosis of PTSD.  The Board 
finds the results of these evaluations by competent medical 
professionals to be more probative as to the underlying 
nature of the Veteran's psychiatric disorder than the lay 
testimony by the Veteran.

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).
	Rating of Rib Fracture Residuals

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability in question has not significantly changed and 
that a uniform evaluation is warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The record indicates that the Veteran sustained injuries in a 
motor vehicle accident in service.  On VA examination in 
February 2007 the Veteran stated that the condition had 
improved since onset, and denied current treatment.  The 
report of a February 2008 VA examination indicates that the 
Veteran was asymptomatic with respect to his chest.  Physical 
examination revealed a symmetric chest, with no lesions and 
expansion three inches from full exhalation to full 
inhalation.  X-rays showed healed rib fractures which were 
nondisplaced.  The diagnosis was healed fractures of the 
ribs, right, asymptomatic.  

This disability is evaluated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297, for 
removal of ribs.  Under this DC, a 10 percent evaluation 
requires, at a minimum, removal of one rib or the resection 
of two or more ribs without regeneration.  Here, the evidence 
of record does not demonstrate, nor does the Veteran claim, 
that any of the ribs were removed or resected.  Rather, the 
record demonstrates that while he suffered from fractures in 
service, there are no current symptoms.  Therefore, a 
compensable rating for his service-connected residuals of 
fight rib fractures is not warranted.

In addition, neither the Veteran nor any examiner has 
established that pain or flare-ups result in functional loss, 
disability, or other manifestations that would equate to 
removal or resection of the rib.  The evidence of record does 
not indicate limitation of function of movement or of daily 
activities from this injury.  Although the effect of must be 
considered when making a rating determination, under the 
circumstances of this case the Rating Schedule does not 
require a separate rating for pain.  See 38 C.F.R. §§ 4.40. 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Therefore the 
Board concludes that the overall disability picture presented 
warrants no more than a noncompensable evaluation under DC 
5297.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
left rib fracture residuals.  The evidence does not establish 
that it causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected right rib fracture residuals necessitate frequent 
periods of hospitalization.  In light of the foregoing, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for status post right 
rib fractures is denied.


REMAND

The Veteran is in receipt of VA disability benefits for a 
mood disorder with headaches, which is characterized as a 
residual of a traumatic head injury incurred in a motor 
vehicle accident in service.  This disability is evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 38 C.F.R. § 
4.124a, DC 8045.  This DC provides a 10 percent rating for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma. Further, this diagnostic code 
provides that the 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma, and 
that ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

Upon careful review of the file, a question has arisen with 
respect to whether this acquired psychiatric disorder might 
be more appropriately evaluated as adjunct to chronic pain 
caused by the Veteran's pelvic, hip, orbital, and rib 
fractures.  In this regard, the Board notes that the record 
contains the Veteran's complaints of depression and 
debilitating pain.  The various pertinent psychiatric 
diagnoses of record include mood disorder secondary to head 
injury, mood disorder not otherwise specified, mild cognitive 
impairment, adjustment disorder with depressed mood, alcohol 
dependence, obsessive-compulsive disorder, situational 
depression, and dementia secondary to head injury manifested 
by attention and memory problems.  There has also been a 
question of substance induced mood disorder.  In light of the 
various diagnoses and suggested etiologies, the Board has 
determined that an additional VA examination is necessary to 
determine the basis for the Veteran's mood disorder as well 
as its severity.

Regarding the service-connected pelvic and hip fracture 
residuals, the Board notes that during his July 2009 hearing 
the Veteran stated that his hip disability had become worse.  
He also identified private treatment of his hip and pelvic 
disabilities, noting that he had been in a car accident in 
November 2007 and the incident had irritated his back.  These 
identified records should be sought and associated with the 
claims file.

The Board notes that the Veteran's headaches have been 
related to the head injury residuals and are evaluated as a 
component of the mood disorder under DC 8045.  However, 
migraine headaches have been noted in the VA treatment 
records.  Specifically, the February 2007 VA orthopedic 
examiner diagnosed migraine headaches and suggested that they 
were related to the orbital fracture.  As noted above, the 
Veteran's headaches had been related to the in-service head 
injury.  DC 8045, however, provides a maximum evaluation of 
10 percent for subjective complaints such as headaches 
resulting from brain trauma.  The Board concludes that a VA 
neurological examination is warranted to determine the nature 
and severity of the Veteran's headaches, and that 
consideration should be give to whether an analogous rating 
is warranted pursuant to the criteria for migraines.  

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
sufficiently identify the physician who 
treated him following his November 2007 
motor vehicle accident.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
psychiatric disorder.  All necessary 
testing should be carried out in 
conjunction with this examination.  
Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all 
currently present acquired psychiatric 
disorders.  With respect to each 
currently present psychiatric disorder, 
the examiner should indicate whether such 
is a residual of a head injury suffered 
in service, or whether it is related to 
the Veteran's service-connected 
musculoskeletal disabilities.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected residuals of 
fractured pelvis and hips.  All necessary 
testing should be carried out in 
conjunction with this examination.  The 
results of range of motion testing of the 
thoracolumbar spine, hips, and knees 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

Upon review of the record and physical 
examination, the examiner should describe 
the duration during the previous year of 
any incapacitating episodes caused by the 
disabilities.  The examiner should also 
offer an opinion regarding the impact of 
the disabilities on the Veteran's ability 
to work.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of his headaches.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported 
in detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  Following 
examination, interview of the Veteran, 
and review of the claims file, the 
examiner should indicate whether the 
Veteran suffers from migraine headaches.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent), that the headaches are related 
to the left orbital fracture suffered in 
service.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


